IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1486-09




ROBERT V. WOODARD Appellant

v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
TARRANT COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of three counts of aggravated sexual assault and two
counts of sexual assault.  The jury assessed punishment at confinement for fifty years for
each of the three aggravated sexual assault counts and thirty years for the two counts of
sexual assault.     The Court of Appeals affirmed the conviction. Woodard v. State, No.
07-08-0288-CR (Tex. App. — Amarillo, delivered July 28, 2009).  Appellant’s petition
for discretionary review was dismissed as untimely filed on October 28, 2009.  Appellant
has filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant’s motion for rehearing is granted.  His petition filed
on August 31, 2009, is reinstated as of December 16,  2009, and will be considered in
accord with Tex.R.App.P. 68.  The copies must be filed in THIS Court by December 23,
2009.
 
Delivered December 16, 2009
Do not publish